         Case 1:20-cv-03815-MKV Document 44 Filed 10/09/20 Page 1 of 2


                                                           USDC SDNY
                                                           DOCUMENT
UNITED STATES DISTRICT COURT                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                              DOC #:
                                                           DATE FILED: 10/9/2020
 DAVID FRANKLIN et al.,

                           Plaintiffs,
                                                                1:20-cv-3815 (MKV)
                    -against-
                                                                       ORDER
 CITY OF NEW YORK et al.,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a letter from Plaintiffs requesting that the Court exempt this

case from Local Rules 83.10 [ECF #19]. Plaintiffs do not argue that this case presents special

circumstances that require exemption from Local Civil Rule 83.10. Rather, they generally object

to the Local Civil Rule 83.10 procedures and argue that those procedures should be changed in

light of the repeal of New York Civil Rights Law Section 50-a. Defendants oppose Plaintiffs’

request to exempt this case from Local Civil Rule 83.10 [ECF #20].

       Section 50-a was not binding on federal courts when the statute was in effect, see, e.g.,

Mercado v. Div. of N.Y. State Police, 96-cv-235, 989 F. Supp. 521, 522 (S.D.N.Y. Jan. 9, 1998),

and its repeal does not require changing Local Civil Rule 83.10 procedures. Accordingly,

Plaintiffs’ request to exempt this case from Local Civil Rule 83.10 is DENIED. This case

remains governed by the Southern District of New York’s Plan for Certain Section 1983 Cases

against the City of New York (“Section 1983 Plan”) [ECF #8].

       In an Order dated September 17, 2020, the Court scheduled an Initial Pretrial Conference

to take place on October 29, 2020 [ECF #42]. The scheduling of that conference was in error,

and the Court apologizes for any confusion that error caused with respect to the Court’s position

on Plaintiffs’ request to exempt this case from the Local Civil Rule 83.10. Thus, Defendants’
          Case 1:20-cv-03815-MKV Document 44 Filed 10/09/20 Page 2 of 2




request to adjourn the Initial Pretrial Conference until after the parties participate in mediation, in

accordance with the Plan, is GRANTED [ECF #43]. The Initial Pretrial Conference shall take

place on December 17, 2020 at 12:00 PM.

       Finally, the Court is in receipt of a letter from defense counsel, dated August 11, 2020,

requesting that the Court strike from the record a letter from Plaintiffs’ counsel, dated August 10,

2020, regarding their communications about service of process. That request is DENIED.

SO ORDERED.
                                                       _________________________________
Date: October 9, 2020                                  MARY KAY VYSKOCIL
      New York, NY                                     United States District Judge




                                                  2
